DETAILED ACTION
1.	The following Office Action is based on the application filed on December 14, 2021, having claims 1-20 and drawing figures 1-7.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,202,273 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 6 of the instant application recite the same invention as claims 1 and 4 of the Patent. Claim 1 of the instant application is broader in scope by omitting that the delay tolerant messages may be periodic or non-periodic messages as recited in claim 1 of the Patent. 
Thus, it would have been obvious to someone of ordinary skill in the art to omit that the delay-tolerant messages may be periodic or non-periodic messages. The motivation to omit that the delay tolerant messages may be periodic or non-periodic is to have a flexible system where categorizing of the delay tolerant messages may be based on factors other than their periodicity. It has been held that omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA). Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969).

Drawings
4.	The drawings are objected to because of a typographical error in Figure 6, box 616 wherein “aggregeted” is misspelled. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-5, 7-8, 13, 15, 16-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gong (US 2021/0360626 A1) in view of Wakabayashi et al. (US 2016/0205025 A1). 
For claims 1, 15, and 20 Gong discloses a method performed by a source device ([0064] RSU), comprising: categorizing a plurality of messages for transmission to a recipient device ([0064] the RSU forwards public security messages to nearby vehicles), the plurality of messages comprising vehicle-related information  wherein the categorizing of the plurality of messages comprises identifying delay tolerant messages and delay intolerant messages ([0064], the RSU categorizes the received messages as either security messages (most important and delay intolerant) or non-security messages (less important, delay-tolerant)). 
For claims 1, 15, and 20, Gong does not expressly discloses delaying transmission of the delay tolerant messages to allow aggregation of the delay tolerant messages with other messages; based on the categorizing, identifying selected messages of the plurality of messages to be aggregated; and aggregating the selected messages into a single transmission from the source device to the recipient device, wherein the aggregating of the selected messages into the single transmission comprises aggregating at least one of the delay tolerant messages with at least one other message.
Wakabayashi, from the same or similar field of endeavor, teaches delaying transmission of the delay tolerant messages to allow aggregation of the delay tolerant messages with other messages ([0078] and [0081] delaying transmission of delay tolerant packets to allow aggregation before transmission); based on the categorizing, identifying selected messages of the plurality of messages to be aggregated ([0056] delay tolerant messages are queued separately from delay-intolerant messages); and aggregating the selected messages into a single transmission from the source device to the recipient device, wherein the aggregating of the selected messages into the single transmission comprises aggregating at least one of the delay tolerant messages with at least one other message ([0078-0080] delay tolerant and non-delay tolerant packets may be aggregated for single transmission). Thus, it would have been obvious to one skilled in the art to implement message aggregation method of Wakabayashi in the communication network of Gong at the time of the invention to aggregate delay tolerant messages for a single transmission to send time-sensitive data in an efficient manner. 
For claims 4 and 16, Wakabayashi discloses the aggregating of the selected messages into the single transmission comprises aggregating the at least one of the delay tolerant messages with at least one other delay tolerant message ([0056] aggregating and queuing delay tolerant packets with other delay tolerant packets). 
For claims 5 and 17, Wakabayashi discloses the aggregating of the selected messages into the single transmission comprises aggregating the at least one of the delay tolerant messages with at least one of the delay intolerant messages ([0082] the delay tolerant and non-delay tolerant packets may be aggregated for a single transmission to achieve efficiency for the transmission channel).
For claims 7 and 19, Gong discloses the source device comprises one of a road side unit, a vehicle, or a traffic management center ([0064], the vehicle ad-hoc network (VANET) comprises one or more roadside units (RSUs) to broadcast messages to vehicles in the area).
For claim 8, Gong discloses the categorizing of the plurality of messages is based on message type indication information associated with respective messages of the plurality of messages ([0065] messages are classified as either security messages or non-security messages, wherein non-security messages are delay-tolerant).
For claim 13, Gong discloses receiving a message of the plurality of messages from an internal source inside the source device or from an external source in communication with the source device over a network ([0064] the RSUs receive the public security messages from a public security server that is connected to the VANET (ad-hoc vehicle network) via the Internet).

6.	Claims 2-3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gong (US 2021/0360626 A1) in view of Wakabayashi et al. (US 2016/0205025 A1) as applied to claim 1 above, and further in view of Jang et al. (US 2007/0291793 A1) (reference disclosed by applicant). 
For claim 2, Gong and Wakabayashi do not expressly disclose the single transmission comprises an aggregated data frame comprising an aggregation of the selected messages.
Jang, from the same or similar field of endeavor, teaches the single transmission comprises an aggregated data frame comprising an aggregation of the selected messages ([0038] MSDUs received from an upper layer that have the same destination address (recipient) and traffic/message type (TID) are aggregated into a MPDU for a single transmission). Thus, it would have been obvious to one skilled in the art to combine aggregate frame transmission method of Jang in the modified system 
For claim 3, Jang discloses the single transmission comprises a single transmission opportunity (TXOP) of the source device ([0039] the aggregated MPDU is transmitted in single transmission opportunity at an optimal transmission rate).
For claim 14, Jang discloses fragmenting a message into a plurality of message fragments (Fig 4, elements (or fragments) 41, 42, and 43 are combined into a single PSDU); and aggregating at least one message fragment of the plurality of message fragments with another message in a single transmission from the source device to the recipient device (Fig 4, elements 41 and 42 have different traffic IDs; thus, [0038] message fragments from one message is combined with another message to generate a single PPDU for transmission).

7.	Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Gong (US 2021/0360626 A1) in view of Wakabayashi et al. (US 2016/0205025 A1) as applied to claim 8 above, and further in view of Kim et al. (US 2020/0162908 A1). 
For claim 10, Gong and Wakabayashi do not disclose the message type indication information comprises a Provider Service Identifier (PSID). 
Kim, from the same or similar field of endeavor, teaches the message type indication information comprises a Provider Service Identifier (PSID) ([0042] the RSU may receive a CAM or DENM message, [0045-0047] wherein the message comprises authentication identifiers such as PSID or SSP information). Thus, it would have been obvious to one skilled in the art to implement the message authentication method of Kim in the modified system of Gong and Wakabayashi at the time of the invention to aid in categorizing and authenticating messages in the V2X communication system. 
For claim 11, Kim discloses the message type indication information comprises Service Specific Permissions (SSP) information ([0042] the RSU may receive a CAM or DENM message, [0045-0047] wherein the message comprises authentication identifiers such as PSID or SSP information). 
For claim 12, Kim discloses the message type indication information comprises an Intelligent Transportation System Application Identifier (ITS-AID) or an Ethertype information ([0045] the received messages are authenticated by an ITS station; thus, the message comprises ITS application identifiers for authentication).

Allowable Subject Matter
8.	Claims 6, 9 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elisabeth B Magloire whose telephone number is (571)272-5601. The examiner can normally be reached M-F 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi H Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELISABETH BENOIT MAGLOIRE/Patent Examiner, Art Unit 2471       


/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471